Case 7:20-cv-05760-VB Document 8 Filed 09/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ws ---- x
’ TRUSTEES OF THE LAUNDRY, DRY
CLEANING WORKINGS AND ALLIED
INDUSTRIES RETIREMENT FUND,
WORKERS UNITED,

Plaintiffs, ORDER

Vv. :

20 CV 5760 (VB)

 

 

APPAREL+PLUS TEXTILE RENTAL, LLC and
JOHN DOES 1-10 (all other trades or businesses
under common control with APPAREL+PLUS
TEXTILE RENTAL, LLC),
Defendants.
ween a x

 

On July 24, 2020, plaintiffs, the Trustees of the Laundry, Dry Cleaning Workers and
Allied Industries Retirement Fund, Workers United, commenced the instant action against
defendants Apparel+Plus Textile Rental, LLC and John Does 1-10 (including all other trades or
businesses under common control with Apparel+Plus Textile Rental, LLC). (Doc. #1).

On July 27, 2020, the Clerk of Court issued summonses as to defendants Apparel+Plus
Textile Rental, LLC. (Docs. #4).

On September 2, 2020, plaintiffs docketed a proof of service indicating service on
defendant Apparel+Plus Textile Rental, LLC. on August 28, 2020. (Doc. #7). Accordingly,
Apparel+Plus Textile Rental, LLC had until September 18, 2020, to respond to the complaint.
See Fed. R. Civ. P. 12(a)(1)(A)Q).

To date, defendants have neither appeared in this action nor answered, moved, or
otherwise responded to the complaint. |
Case 7:20-cv-05760-VB Document 8 Filed 09/30/20 Page 2 of 2

Accordingly, provided that defendants remain in default, plaintiffs are ORDERED to
seek certificates of default as to defendants by October 14, 2020, and thereafter to move, by
order to show cause and in accordance with the Court’s Individual Practices, for default
judgment against defendants by October 28, 2020. If plaintiffs fail to satisfy either deadline,
the Court may dismiss the case without prejudice for failure to prosecute or failure to
comply with court orders. Fed. R. Civ. P. 41(b).

Dated: September 30, 2020
White Plains, NY
SO ORDERED:

 

Vincent L. Briccetti
United States District Judge

 
